DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-5, 7-18, 20, 40 and 43 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 17-18, 20, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US Patent Application Publication 2019/0159197; hereinafter Shrestha) in view of Fujishiro et al. (US Patent Application Publication 2020/0187245; hereinafter Fujishiro; with language support in at least Provisional application 62/586981dated 11/16/2017 before the effective filing date of the present claims).
Regarding claim 1 Shrestha discloses a method of operating a user equipment, UE, that is operating in a network, the method comprising:
determining whether the UE and/or an application that is running on the UE is using or planning to use an early data transmission, EDT (paragraphs 0047, 0091; the UE indicates its intention of using EDT);
responsive to determining that the UE and/or the application that is running on the UE is using or planning to use the EDT, informing the application of configuration parameters corresponding to the EDT (paragraphs 0049-0050, 0066-0067; wherein the UE applies or uses EDT configuration information for EDT during random access); and
altering, by the application and based on the configuration parameters corresponding to the EDT, properties of the data that is provided to the UE for transmission to the network to include revised data (paragraphs 0066, 0074-0081; wherein the UE selects a TSB size for the EDT transmission, which can be a smaller TBS than the maximum allocated, TSB size interpreted as the properties of the data).
While Shrestha discloses that the UEs can be used in a sensor network (paragraph 0025), it fails to disclose using EDT to transmit sensor data via the network. However, Fujishiro, in the same field of endeavor of performing early data transmission, discloses using EDT to transmit sensor data via a network (paragraphs; 0527, 0570, 0628, 0641; uplink EDT for sensor data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Shrestha with the teachings of Fujishiro and performing EDT to transmit sensor data, in order to preserve backwards compatibility, as taught by Fujishiro (paragraph 0538).
Regarding claim 2 the modified Shrestha discloses the method of Claim 1, wherein altering properties of the sensor data comprises changing a size of the data to be sent as the revised sensor data (Shrestha: paragraphs 0066, 0074-0081; selecting a smaller TBS for EDT UL transmission).
Regarding claim 3 the modified Shrestha discloses the method of claim 1, wherein a Transport Block Size, TBS, corresponds to a size of the sensor data that the EDT uses in a single transmission, and wherein the TBS is provided in System Information, SI, and/or in an Uplink, UL, grant (Shrestha: paragraph 0074; TBS provided in system information SIB2).
Regarding claim 4 the modified Shrestha discloses the method of claim 1, wherein a Transport Block Size, TBS, is calculated using System Information, SI (Shrestha: paragraph 0074; TBS provided by indicator in SIB).
Regarding claim 5 the modified Shrestha discloses the method of claim 3, wherein the TBS comprises a remaining portion that includes non-sensor data that corresponds to the application (Shrestha: fig. 4, paragraph 0081; wherein the UL grant resources can be used for legacy UL and a smaller portion for EDT).
Regarding claim 7 the modified Shrestha discloses the method of claim 1, wherein determining whether the UE and/or the application that is running on the UE is using or planning to use the EDT to transmit sensor data via the network comprises monitoring, by the UE, the broadcast System Information, SI, for content that corresponds to the EDT (Shrestha: paragraphs 0066, 0074-0081; monitoring for a flag, at least, for EDT allowability in MSG2).
Regarding claim 8 the modified Shrestha discloses the method of claim 7, wherein the content that corresponds to the EDT comprises content that is associated with the Transport Block Size, TBS, and/or a configuration corresponding to Physical Random Access Channel, PRACH, resources for the EDT (Shrestha: paragraphs 0066, 0074-0081; TBS size).
Regarding claim 9 the modified Shrestha discloses the method of claim 1, wherein informing the application of configuration parameters corresponding to the EDT comprises sending, to the application, information that is provided in an Up Link, UL, grant in a Random Access Response, RAR, message (Shrestha: paragraphs 0066-0068, 0074; information provided in RAR, MSG2).
Regarding claim 10 the modified Shrestha discloses the method of claim 1, wherein information that is provided in an Up Link, UL, grant in a Random Access Response, RAR, message comprises a maximum quantity of data that the UE can include in the EDT in the single transmission (Shrestha: paragraphs 0049-0050, 0066, 0074-0081; maximum TBS size).
Regarding claim 17 the modified Shrestha discloses the method of claim 1, wherein altering, by the application, properties of the sensor data that is provided to the UE for transmission to the network to include revised sensor data comprises choosing between different encodings to adjust behavior for the TBS (Shrestha: paragraphs 0085, 0087, 0089; reinterpreting modulation and coding scheme per TBS).
Regarding claim 20 Shrestha discloses a first communication node (fig. 8; wherein the apparatus of claim 8 can be a UE as taught by [[0096]], [[0102]]) comprising:
a network interface configured to communicate with a second network node via an access network (fig. 8, network interface 820, with the device (i.e. UE) communicating with a second device (i.e. network node), as seen in fig. 1A); and
a processor coupled to the network interface (fig. 8, processor 802, coupled to the interface via interlink 808) and configured to perform operations comprising:
determining whether the first communication node and/or an application that is running on the first communication node is using or planning to use an early data transmission, EDT (paragraphs 0047, 0091; the UE indicates its intention of using EDT);
responsive to determining that the first communication node and/or the application that is running on the first communication node is using or planning to use the EDT, informing the application of configuration parameters corresponding to the EDT (paragraphs 0049-0050, 0066-0067; wherein the UE applies or uses EDT configuration information for EDT during random access); and
altering, by the application and based on the configuration parameters corresponding to the EDT, properties of the data that is provided to the first communication node for transmission to the network to include revised data (paragraphs 0066, 0074-0081; wherein the UE selects a TSB size for the EDT transmission, which can be a smaller TBS than the maximum allocated, TSB size interpreted as the properties of the data).
While Shrestha discloses that the UEs can be used in a sensor network (paragraph 0025), it fails to disclose using EDT to transmit sensor data via the network. However, Fujishiro, in the same field of endeavor of performing early data transmission, discloses using EDT to transmit sensor data via a network (paragraphs; 0527, 0570, 0628, 0641; uplink EDT for sensor data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Shrestha with the teachings of Fujishiro and performing EDT to transmit sensor data, in order to preserve backwards compatibility, as taught by Fujishiro (paragraph 0538).
Regarding claim 40 Shrestha discloses a method of operating a first communication node, the method comprising:
sending, to a User Equipment, UE, data that includes information that the UE uses to determine whether the UE and/or an application that is running on the UE is using or planning to use an early data transmission, EDT (paragraphs 0047-0049; with the network node transmitting to the UE configuration information, in MSG1, that UE uses to indicate intention to use EDT); and
responsive to the UE determining that the UE and/or the application that is running on the UE is using or planning to use the EDT, receiving data from the UE that includes a data content corresponding to configuration parameters of the EDT (paragraphs 0081-0082; the UE uses the grants to transmit EDT to the network in the UL resources allocated).
While Shrestha discloses that the UEs can be used in a sensor network (paragraph 0025), it fails to disclose using EDT to transmit sensor data via the network. However, Fujishiro, in the same field of endeavor of performing early data transmission, discloses using EDT to transmit sensor data via a network (paragraphs; 0527, 0570, 0628, 0641; uplink EDT for sensor data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Shrestha with the teachings of Fujishiro and performing EDT to transmit sensor data, in order to preserve backwards compatibility, as taught by Fujishiro (paragraph 0538).
Regarding claim 43 Shrestha discloses a user equipment, UE (fig. 8; wherein the apparatus of claim 8 can be a UE as taught by [[0096]], [[0102]]), comprising:
a transceiver configured to communicate with a first network node via a radio access network (fig. 8, network interface 820, with the device (i.e. UE) communicating with a second device (i.e. network node), as seen in fig. 1A); and
a processor coupled to the transceiver (fig. 8, processor 802, coupled to the interface via interlink 808) and configured to perform operations comprising:
determining whether the UE and/or an application that is running on the UE is using or planning to use an early data transmission, EDT (paragraphs 0047, 0091; the UE indicates its intention of using EDT);
responsive to determining that the UE and/or the application that is running on the UE is using or planning to use the EDT, informing the application of configuration parameters corresponding to the EDT (paragraphs 0049-0050, 0066-0067; wherein the UE applies or uses EDT configuration information for EDT during random access); and
altering, by the application, properties of the data that is provided to the UE for transmission to the network to include revised data (paragraphs 0066, 0074-0081; wherein the UE selects a TSB size for the EDT transmission, which can be a smaller TBS than the maximum allocated, TSB size interpreted as the properties of the data).
While Shrestha discloses that the UEs can be used in a sensor network (paragraph 0025), it fails to disclose using EDT to transmit sensor data via the network. However, Fujishiro, in the same field of endeavor of performing early data transmission, discloses using EDT to transmit sensor data via a network (paragraphs; 0527, 0570, 0628, 0641; uplink EDT for sensor data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Shrestha with the teachings of Fujishiro and performing EDT to transmit sensor data, in order to preserve backwards compatibility, as taught by Fujishiro (paragraph 0538).

Allowable Subject Matter
Claims 11-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the search performed, no art was found that meets the elements of these objected claims, when combined with the elements of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2013/0016602 to Diachina et al. – which discloses a new random access procedure is defined for use by wireless devices that need to access the network for a SDT. In cases where the new SDT random access procedure is supported, the wireless device may send an access request message to the serving wireless access node on a random access channel (RACH). The access request message includes an indication that the access is for a SDT. The wireless device may also indicate the number or amount of radio resources required for the SDT. The wireless access node may send an assignment message to assign radio resources to the wireless device without further signaling needed for the SDT to begin. When the wireless device begins the SDT on the assigned radio resources, the first data block is coded and transmitted according to a predetermined coding scheme. If there are any subsequent data blocks, the wireless device includes an information element in the header of the first data block to indicate a second coding scheme for the subsequent data blocks. The subsequent data blocks are coded and transmitted according to the second coding scheme.
USPGPUB 2019/0350037 to Lee et al. – that discloses a method for a user equipment (UE) to perform early data transmission (EDT) in a wireless communication, and an apparatus supporting the same. The method may include: transmitting a first radio resource control (RRC) message for the EDT, to a base station; receiving a second RRC message in response to the first RRC message, from the base station; if the second RRC message indicates that the EDT is successful, considering that the EDT ends successfully; if the second RRC message indicates that the EDT is unsuccessful, considering that the EDT ends unsuccessfully; and entering a RRC_IDLE state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466